Citation Nr: 0409345	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia (WV), that denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for residuals of a back condition.  The 
veteran disagreed with this decision in October 2002.  In a 
statement of the case issued to the veteran and his service 
representative in January 2003, the RO concluded that no 
change was warranted in the denial of the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for residuals of a back condition.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in January 2003.  It is noted that a 
personal hearing was held at the RO in July 2003 on the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for residuals of a back 
condition.  In a supplemental statement of the case issued to 
the veteran and his service representative in October 2003, 
the RO again concluded that no change was warranted in the 
denial of the veteran's request to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a back condition.

Historically, it is noted that, by rating decision issued in 
April 1984, the RO denied the veteran's original claim of 
entitlement to service connection for residuals of a back 
condition (which the RO characterized as a back injury).  As 
this decision was not appealed, it became final in April 
1985.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  Following the veteran's filing a request to 
reopen his previously denied claim of entitlement to service 
connection for residuals of a back condition, the RO denied 
this claim in a rating decision issued in February 1987.  As 
this decision also was not appealed, it became final in 
February 1988.  Id.  

It is also noted that the veteran filed additional requests 
to reopen his previously denied claim of entitlement to 
service connection for residuals of a back condition in June 
1989, October 1996, and July 1999.  By decisions issued in 
August 1991, May 1999, and May 2001, respectively, the Board 
denied the veteran's requests to reopen his previously denied 
claim.  As none of these decisions were appealed, they became 
final in December 1991, September 1999, and September 2001, 
respectively.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  In a May 2001 decision, the Board concluded that, as no 
new and material evidence had been received sufficient to 
reopen the veteran's previously finally denied claim of 
entitlement to service connection for residuals of a back 
condition, this claim would not be reopened.

3.  Evidence added since the May 2001 Board decision is 
either cumulative or redundant and it does not raise a 
reasonable possibility of substantiating the claim.

 
CONCLUSIONS OF LAW

1.  The May 2001 Board decision, which denied the veteran's 
request to reopen his previously finally denied claim of 
entitlement to service connection for residuals of a back 
condition, is a final decision.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence associated with the claims file subsequent to 
the May 2001 Board decision, which denied the veteran's 
request to reopen his previously denied claim 
of entitlement to service connection for residuals of a back 
condition, is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Here,  the veteran's application to reopen 
his previously denied claim of entitlement to service 
connection for residuals of a back condition was filed in 
July 2002, and as such, the current version of 38 C.F.R. 
§ 3.156(a) applies to this claim.  See 38 C.F.R. § 3.156(a) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his request to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a back condition.  In a letter dated in August 
2002, prior to the adjudication of this claim, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim, as well as the need for the veteran to tell VA about 
or to submit any evidence he wanted considered with his 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's request to reopen the previously 
denied claim of entitlement to service connection for 
residuals of a back condition and what constituted new and 
material evidence sufficient to reopen this claim.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the appellant's behalf.  Further, 
the RO notified the veteran in January 2003 that he was being 
scheduled for a personal hearing at the RO in July 2003.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his request to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
back condition poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).


Factual Background

As relevant to this claim, the newly submitted evidence 
includes the veteran's post-service VA treatment records for 
the period of October 1998 to September 2002 from the VA 
Medical Center in Salem, WV (hereinafter, "VAMC Salem"), 
the veteran's post-service VA treatment records for the 
period of January 2001 to August 2002 from the VA Medical 
Center in Beckley, WV (hereinafter, "VAMC Beckley"), the 
veteran's testimony from his personal hearing held at the RO 
in July 2003, and lay statements.

At the time that the veteran filed his most recent request to 
reopen a previously finally denied claim of entitlement to 
service connection for residuals of a back condition in July 
2002, he stated that he suffered from back pain and arthritis 
and had lost the use of his legs as the result of an in-
service spinal fracture.  He contended that he had fractured 
his spine in a truck accident during service.  And, in a 
statement received at the RO in August 2002, the veteran 
stated that he wore braces on both legs and suffered from 
severe pain in the back of his legs as a result of his 
claimed in-service spinal fracture.  He also stated that he 
had been treated since his discharge from service in 1954 at 
VAMC Beckley.

A review of the veteran's most recent VA treatment records 
for the period of January 2001 to August 2002 from VAMC 
Beckley, received at the RO in August 2002, reveals no 
treatment for residuals of a back condition at this facility 
during this period.

A review of the veteran's most recent VA treatment records 
for the period of October 1998 to September 2002 from VAMC 
Salem, received at the RO in September 2002, reveals no 
treatment for residuals of a back condition at this facility 
during this period.

In October 2002, the veteran filed a VA Form 9 expressing his 
disagreement with the currently appealed rating decision, 
which the RO correctly interpreted as the veteran's Notice of 
Disagreement.

On the veteran's substantive appeal received at the RO in 
January 2003, the veteran stated that he had lost the use of 
his legs.  He also stated that his VA medical records 
included a computerized tomography (CAT) scan from 1991 or 
1992 that had found an old fracture and arthritis in his 
back.  He stated further that a spinal fracture had been 
noted in his service medical records.  He cited the arthritis 
in his back as "new proof" that his previously denied claim 
of entitlement to service connection for residuals of a back 
condition should be reopened.

At his personal hearing held at the RO in July 2003, the 
veteran testified that he had fractured his spine in a truck 
accident during service.  He stated that he had been treated 
at a field hospital in Salzburg, Austria, for this condition.  
He also testified that he was experiencing significant 
problems currently with his back, including problems getting 
up and down and walking, and that problems in both of his 
legs affected him equally.  He testified further that he 
believed that the problems he had with his legs, to include 
significant leg weakness, were the residuals of a back 
condition that had been incurred during service.  The veteran 
stated that none of his post-service VA doctors had related 
his significant post-service back problems to the claimed in-
service back injury.  Finally, he testified that, following a 
CAT scan of his legs in 1991 or 1992, he had been prescribed 
pain medication and had been given leg braces.

Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously finally denied 
claim of entitlement to service connection for residuals of a 
back condition.

At the outset, the Board notes that the pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West Supp. 
2002).  New evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003); 38 U.S.C.A. §§ 5103A(f), 5108. 

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the May 2001 Board 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of a back 
condition.  As noted above, the Board concluded in May 2001 
that new and material evidence had not been received 
sufficient to reopen the previously denied claim.  

The Board notes that the original claim for service 
connection for a back disorder in April 1984 denied the claim 
because the back injury noted in service was an acute and 
transitory condition with no permanent disability shown.  

As noted above, the current medical evidence received since 
May 2001 shows no recent treatment for a back condition.  
Thus, these records are not material to the claim.

The other evidence received since the last denial, is 
testimony and argument from the veteran and his service 
representative.  In essence, the veteran and his service 
representative rely on lay testimony submitted since May 2001 
as a basis to reopen the claim.  Specifically, they contend 
that the veteran underwent a CT scan in 1991 or 1992 that 
shows residuals of an old fracture and arthritis.  They 
contend that the finding of arthritis is new and material 
evidence sufficient to reopen the claim.  However, these 
contentions are insufficient to reopen the claim.

First, the Board notes that a treatment record from 1989 
revealed moderate degenerative changes in the lumbar spine.  
This document was considered by the Board in its August 1991 
decision, which found that such evidence was not new and 
material sufficient to reopen the claim for service 
connection for a back disorder.  Furthermore, the Board, in 
its May 2001 decision, likewise considered the fact that the 
veteran has been diagnosed with severe arthritis of the 
lumbar spine.  Thus, this argument is cumulative of evidence 
already considered.  

Second, the veteran testified at a person hearing that a CT 
scan was conducted in 1991 or 1992 that possibly shows an old 
fracture.  He contends this serves as proof of a fracture in 
service.  The Board notes that a record of this test is not 
contained in the record.   However, even if true, the results 
of the CT scan would not constitute new and material evidence 
to reopen the claim.  Specifically, the basis for denial of 
service connection was not the absence of an in-service 
injury;  what was lacking, and continues to be lacking, is a 
medical opinion linking a present back disorder to the in-
service complaint.  Here, there is no medical evidence 
linking a current back disorder to service, nor does the 
veteran contend such medical opinion exists.  

Additionally, the Board notes that, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, although the veteran and 
his representative have attempted to link his present 
disorder to service, since the veteran and his representative 
lack medical  training and knowledge, they are not competent 
to render an opinion regarding the etiology of the veteran's 
claimed residuals of a back condition.  Accordingly, the 
Board cannot assign any probative value to the lay assertions 
that the veteran's claimed residuals of a back condition are 
related to an in-service injury.  

Given the foregoing, the Board finds that the newly received 
evidence is merely cumulative or redundant, and does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, it is not "new" and "material" evidence, as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
on which to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of a back 
condition.  

Having determined that new and material evidence has not been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for residuals of a back 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  The appeal is denied.


ORDER

With no new and material evidence having been received on the 
issue of entitlement to service connection for residuals of a 
back condition, this claim is not reopened.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



